Case 2:20-cv-02094-PKH Document 30                   Filed 03/25/21 Page 1 of 3 PageID #: 100




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

JEFF ANDREWS                                                                          PLAINTIFF

v.                                   No. 2:20-CV-02094

UNITED STATES OF AMERICA                                                            DEFENDANT

                                    OPINION AND ORDER

       Before the Court is a joint motion (Doc. 29) for protective order and a proposed protective

order (Doc. 29-1). The parties represent that discovery may require the disclosure of confidential

information including “medical or healthcare records, personnel or employment records, and/or

confidential or proprietary business information.” (Doc. 29, p. 1). For the reasons set forth below,

the Court will Grant the motion and enter a revised protective order.

        Federal Rule of Civil Procedure 26(c)(1)(G) provides that “[t]he court may, for good

 cause, issue an order to protect a party or person from annoyance, embarrassment, oppression,

 or undue burden or expense” by “requiring that a trade secret or other confidential research,

 development or commercial information not be revealed or be revealed only in a specified way.”

 “The burden is therefore upon the movant to show the necessity of its issuance, which

 contemplates ‘a particular and specific demonstration of fact, as distinguished from stereotyped

 and conclusory statements.’” Gen. Dynamics Corp. v. Selb Mfg. Co., 481 F.2d 1204, 1212 (8th

 Cir. 1973) (citing Wright & Miller, Federal Practice and Procedure: Civil § 2035 at 264-65).

        The parties have shown good cause for the entry of a protective order as to documents

 containing confidential or proprietary business information. Trade secrets and other confidential

 commercial information fall squarely within the ambit of Rule 26(c). “Where discovery of

 confidential commercial information is involved, the court must ‘balance the risk of disclosure



                                                 1
Case 2:20-cv-02094-PKH Document 30                  Filed 03/25/21 Page 2 of 3 PageID #: 101




to competitors against the risk that a protective order will impair prosecution or defense of the

claims.’” Bussing v. COR Clearing, LLC, 2015 WL 4077993, at *2 (D. Neb. July 6, 2015)

(quoting Nutratech, Inc. v. Syntech (SSPF) Int’l, Inc., 242 F.R.D. 552, 555 (C.D. Cal. 2007)).

The parties agree to the protection of confidential business information, so protection of that

information will neither impair prosecution nor the defense of claims. Good cause exists for the

entry of a protective order regarding documents containing confidential or proprietary business

information.

       The parties have also shown good cause for the entry of a protective order as to personnel

files. Personnel files are likely to contain confidential and personal information which justify

the protections of a protective order before dissemination. Nuckles v. Wal-Mart Stores, Inc.

2007 WL 1381651, at *1 (E.D. Ark. May 10, 2007); see also Williams v. Bd. Of Cnty. Comm’rs,

2000 WL 133433 at *1 (D. Kan. Jan. 21, 2000) (holding that “personnel files and records are

confidential in nature and that, in most circumstances, they should be protected from wide

dissemination”). Good cause also exists for protection of medical records. Federal law

generally prohibits the disclosure of the protected health information of third parties, but the

Health Insurance Portability and Accountability Act of 1996, Pub. L. No. 104–191, 110

Stat.1936 (also known as “HIPPA”) allows disclosure of this information for purposes of

litigation where a protective order is in place. See 45 C.F.R. § 164.512(e)(v)(A). Having found

good cause exists, the Court will enter a revised protective order.

       IT IS THEREFORE ORDERED that the parties’ joint motion (Doc. 29) for entry of a

protected order is GRANTED.




                                                2
Case 2:20-cv-02094-PKH Document 30          Filed 03/25/21 Page 3 of 3 PageID #: 102




     IT IS SO ORDERED this 25th day of March, 2021.


                                                    /s/P. K. Holmes, III
                                                    P.K. HOLMES, III
                                                    U.S. DISTRICT JUDGE




                                        3
